In an action to recover damages for personal injuries allegedly sustained in a collision between two motor vehicles, defendant Pittel appeals from an order of the Supreme Court, Richmond County, dated October 10, 1961, which denied his motion, pursuant to rule 113 of the Rules of Civil Practice, for summary judgment dismissing the complaint as to him. Order affirmed, with $10 costs and disbursements. The complaint alleges that plaintiff was a passenger in a vehicle owned and operated by the defendant, Russell, and that such vehicle crossed from the eastbound lane of the roadway and collided with a vehicle (owned and operated by the defendant, Pittel) which was traveling in the westbound lane. The action is brought against the owners-operators of both vehicles; the appeal is by the defendant owner-operator of the westbound vehicle. In our opinion the record discloses triable issues of fact which must await a trial. Kleinfeld, Acting P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.